NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES LEE WILLIAMS,                             No. 21-15908

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00030-DWL

 v.
                                                MEMORANDUM*
METROPOLITAN WATER DISTRICT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      James Lee Williams appeals pro se from the district court’s judgment

dismissing for lack of personal jurisdiction his 42 U.S.C. § 1983 action alleging

various federal claims. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under Federal Rule of Civil Procedure 12(b)(2). Axiom Foods,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1067 (9th Cir. 2017). We affirm.

      The district court properly dismissed Williams’s action for lack of personal

jurisdiction because Williams failed to allege facts sufficient to establish that

Metropolitan Water District had such continuous and systematic contacts with

Arizona to establish general personal jurisdiction, or sufficient claim-related

contacts with Arizona to provide the court with specific personal jurisdiction. See

Williams v. Yamaha Motor Co., 851 F.3d 1015, 1020-25 (9th Cir. 2017)

(discussing requirements for general and specific personal jurisdiction); Ranza v.

Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015) (plaintiff bears the burden of

establishing that the court possesses personal jurisdiction over the defendant).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief or allegations raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Williams’s opposed motion invoking the continuing violations doctrine

(Docket Entry No. 3) is denied.

      AFFIRMED.




                                           2                                      21-15908